        Case 1:18-cv-04036-JGK-KHP Document 152 Filed 07/23/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                         7/23/2021
                                                                   :
ABRAHAM CAMPOS, et al.,                                            :
                                                                   :            ORDER
                               Plaintiffs,                         :
                                                                   :
                     -against-                                     :   18-CV-4036 (JGK) (KHP)
                                                                   :
BKUK 3 CORP. D/B/A LA CARBONARA, et al.,                           :
                                                                   :
                               Defendants.                         :
                                                                   :
---------------------------------------------------------------X
                                                                   :
BRYAN MACANCELA et al.,                                            :
                                                                   :            ORDER
                               Plaintiffs,                         :
                                                                   :
                     -against-                                     :   18-CV-7507 (JGK) (KHP)
                                                                   :
BESIM KUKAJ D/B/A BKUK GROUP and BKUK                              :
NYC RESTAURANT GROUP, et al.,                                      :
                                                                   :
                               Defendants.                         :
                                                                   :
---------------------------------------------------------------X

KATHARINE H. PARKER, United States Magistrate Judge.

          The Court has reviewed Plaintiffs’ Motion for Default Judgment and Damages (ECF No. 201) and

is unable to properly evaluate their damages request due to missing information and/or lack of clarity

with regard to Plaintiffs’ method of computing damages. The following deficiencies in the papers

require follow-up evidentiary support and/or clarification by citation to the evidentiary record:


               •     Specific start and/or end dates, as well as any interim dates of unemployment with the

                     Defendant (with supporting evidence), are required for the following plaintiffs: C.

                     Asitimbay, M. Asitimbay, Calle, Campos, Campoverde, Carpintero, Y. De Los Santos, D.
Case 1:18-cv-04036-JGK-KHP Document 152 Filed 07/23/21 Page 2 of 3



       Estrada Cortez, V. Gonzalez, E. Gordillo, G. Hasangjekaj, S. Herrera, P. Katanolli, B.

       Macancela, M. Quizhpilema, C. Supacela, F. Vega-Loyola, J.E. Yunga, and V. Yunga.

   •   For those Plaintiffs who are requesting spread of hours pay, provide the exact days of

       the week when the plaintiff worked ten or more hours with the start and end times on

       such days and the exact date range(s) and number of days in such range(s) when such

       days were worked, with supporting evidence.

   •   For some Plaintiffs, it is unclear whether the rates of pay provided applied to all periods

       of employment and/or at all work locations. For the following Plaintiffs, provide the

       rates of pay (either hourly or weekly as applicable) and the date ranges applicable for

       such rates of pay (with supporting evidence): C. Asitimbay, M. Asitimbay, Calle, Campos,

       Campoverde, Carpintero, Y. De Los Santos, D. Estrada Cortez, V. Gonzalez, E. Gordillo, G.

       Hasangjekaj, S. Herrera, P. Katanolli, B. Macancela, M. Quizhpilema, C. Supacela, F.

       Vega-Loyola, J.E. Yunga, and V. Yunga.

   •   For some Plaintiffs, the total hours worked each week during the course of their

       employment is unclear. For the following Plaintiffs, provide the total hours worked per

       week for the duration of the employment and, if the hours changed during certain

       periods of employment, provide the total weekly hours worked for each period of

       employment (with supporting evidence): C. Asitimbay, M. Asitimbay, Calle, Campos,

       Campoverde, Carpintero, Y. De Los Santos, D. Estrada Cortez, V. Gonzalez, E. Gordillo, G.

       Hasangjekaj, S. Herrera, P. Katanolli, B. Macancela, M. Quizhpilema, C. Supacela, F.

       Vega-Loyola, J.E. Yunga, and V. Yunga.

   •   To the extent a Plaintiff is seeking a separate amount that equates to bank fees incurred

       due to a bounced paycheck or an improper deduction from a paycheck, provide the
     Case 1:18-cv-04036-JGK-KHP Document 152 Filed 07/23/21 Page 3 of 3



                 specific amounts charged/deducted and dates of same and reason for the improper

                 charge and/or deduction with supporting evidence.


         Plaintiffs shall provide this information by no later than July 30, 2021.

SO ORDERED.


Dated:      July 23, 2021
            New York, New York




                                                                        KATHARINE H. PARKER
                                                                    United States Magistrate Judge
